UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

UL" 24 2013
. Clerk U 5 . _
Anthony Brodzki, ) 8 , , . D:str:ct a d

) ankrupr¢y courts

Plaintiff, )
)

v. ) Civil Action No.
)
United States of America, ) L-]L

) l3’[@6

Defendant. )
)

MEMORANDUM OPINION

This matter is before the Court on review of plaintiffs pro se complaint and application
to proceed in forma pauperis. The Court will grant plaintiffs application to proceed in forma
pauperis and will dismiss this action for lack of subject matter jurisdiction. See Fed. R. Civ. P.
l2(h)(3) (requiring the court to dismiss an action "at any time" it determines that subject matter
jurisdiction is wanting).

Plaintiff alleges that the Department of Justice ("DOJ") is violating his constitutional
rights and "water boarding" him. Compl. at l. He alleges in the beginning of the complaint that
"[t]hey have been involved in injuring my heart, [p]ossibly hemorrhaging brain tissue and a lot
more." la'. The allegations continue in this marmer for two more pages, with plaintiff
concluding that he and others were "raped" by DOJ. Id. at 3. Plaintiff seeks $l billion in
damages and "an injunction ordering the justice department to [s]hut of [sic] the equipment and
stop water boarding and torturing me to a . . . contrived false confession." Ia'.

The law is clear that "federal courts are without power to entertain claims otherwise

within their jurisdiction if they are ‘so attenuated and unsubstantial as to be absolutely devoid of

merit.’ " Hagarzs v. Lavz`ne, 415 U.S. 528, 536-7 (l974) (quoting Newburyport Water C0. v.
Newburyport, 193 U.S. 561, 579 (19()4)); accord Tooley v. Napolitano, 586 F.3d 1006, 1009
(D.C. Cir. 2009) ("A complaint may be dismissed on jurisdictional grounds when it "is ‘patently
insubstantial,’ presenting no federal question suitable for decision.") (quoting Best v. Kelly, 39
F.3d 328, 330 (D.C. Cir. 1994)). The instant complaint satisfies this standard and, therefore, will

be dismissed. A separate order accompanies this Memorandum Opinion.

 

Date: October  ,2013